Citation Nr: 0402214	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-07 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a left 
lower extremity injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to October 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that by rating action in March 2000, the RO 
originally denied service connection for a left leg 
disability as not well grounded.  The veteran did not appeal 
that denial.  The Board notes that the RO correctly 
readjudicated the veteran's claim for service connection for 
residuals of a left lower extremity injury on a de novo basis 
in the November 2001 rating action now on appeal.  When a 
claim has been denied as not well grounded and that denial 
became final between July 14, 1999 and November 9, 2000, the 
VA may readjudicate that claim as if the denial had not been 
made.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 7, subpart (b), 114 Stat. 2096, 2099 (2000). 

On his February 2002 notice of disagreement, the asserted 
that he was entitled to service connection for right ear 
hearing loss as secondary to his service-connected left ear 
hearing loss, and that he was entitled to service connection 
for depression due to head trauma in service and as secondary 
to his service connected tinnitus.  These matters have not 
been developed for appellate consideration, and are referred 
to the RO for appropriate action.

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records reveal that the veteran 
reported injuring his left knee in September 1964.  These 
records show that the veteran had continued left knee 
complaints in November 1964, January 1965, and November 1965.  
In November 1965, the veteran reported left knee pain off and 
on for the previous 10 to 12 months.  The diagnoses included 
contusion, with possible fracture of the left patella, and 
tendonitis.  

In May 1970, less than four years after discharge from 
service the veteran reported that he had injured his left 
knee in 1961.  The veteran complained of numbness of the 
lateral side of the left foot.  The physician stated that it 
was most probably neuropathy secondary to arthritis of the 
knee.  Private medical records show that the veteran was 
treated for left lower extremity complaints in 1980, 1981, 
1982, and 1984. 

A December 2001 VA medical record reveals that the veteran 
complained of left leg pain since 1998.  A February 2002 VA 
clinical record notes that the veteran reported falling and 
injuring his left leg in service.  The examiner noted that 
the veteran had looseness of the left medial collateral 
ligament.

As noted above, the record clearly shows that the veteran 
injured his left knee during service, and that he has had 
sporadic left lower extremity complaints since that time.  
While recent VA medical records have indicated complaints of 
left leg pain, and have noted mild looseness of the left 
medial collateral ligament, the veteran has not had a VA 
orthopedic examination for the purposes of identifying all 
left lower extremity disabilities present, and the etiology 
of any such disabilities.  A VA orthopedic examination to 
identify the presence and etiology of all current left lower 
extremity disabilities, would be useful in deciding the 
claim.  See 38 C.F.R. § 3.159(c)(4)(2003).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2003), and any other applicable 
legal precedent.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided him treatment for any 
left lower extremity disability.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

3.  The RO should contact the Mountain 
Home, Tennessee VA Medical Center and 
request copies of all of the veteran's 
treatment records dated from March 2002 
to present.

4.  When the above actions have been 
accomplished, the RO must readjudicate 
the issue on appeal.  If the benefit 
sought is not granted, the RO must 
provide the appellant and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board, 
as indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




